Title: From Benjamin Franklin to Gabriel Johonnot, 24 January 1782
From: Franklin, Benjamin
To: Johonnot, Gabriel


Sir,
Passy 24. Jan. 1782.
Being much in Want of the Money I lent you, and supposing the Bills you expected were arrived, I wrote to you lately requesting Payment. But it is not my Intention or Desire to press or importune you, if you have it not in your Power. I should be glad however to hear from you which I have not since I propos’d your giving me Bills on America.
I have the honour to be, &c—
Col. Johonnot.
